UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:6/30/2015 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2015(Unaudited) Deutsche Capital Growth Fund Shares Value ($) Common Stocks 99.6% Consumer Discretionary 19.2% Auto Components 0.7% BorgWarner, Inc. Hotels, Restaurants & Leisure 1.9% Bloomin' Brands, Inc. Brinker International, Inc. (a) Las Vegas Sands Corp. (a) Internet & Catalog Retail 2.7% Amazon.com, Inc.* Expedia, Inc. (a) Media 3.8% Twenty-First Century Fox, Inc. "A" Walt Disney Co. (a) Specialty Retail 6.5% Dick's Sporting Goods, Inc. Home Depot, Inc. L Brands, Inc. O'Reilly Automotive, Inc.* Textiles, Apparel & Luxury Goods 3.6% NIKE, Inc. "B" VF Corp. Consumer Staples 10.2% Beverages 1.7% PepsiCo., Inc. Food & Staples Retailing 2.5% Costco Wholesale Corp. Rite Aid Corp.* Food Products 4.8% Hain Celestial Group, Inc.* Mead Johnson Nutrition Co. Mondelez International, Inc. "A" The WhiteWave Foods Co.* Personal Products 1.2% Estee Lauder Companies, Inc. "A" Energy 1.7% Oil, Gas & Consumable Fuels Concho Resources, Inc.* (a) Valero Energy Corp. Financials 5.5% Capital Markets 2.6% Affiliated Managers Group, Inc.* Ameriprise Financial, Inc. Charles Schwab Corp. Consumer Finance 1.3% Capital One Financial Corp. Diversified Financial Services 0.8% Intercontinental Exchange, Inc. Real Estate Investment Trusts 0.8% Crown Castle International Corp. (REIT) Health Care 18.5% Biotechnology 7.3% Alexion Pharmaceuticals, Inc.* Alnylam Pharmaceuticals, Inc.* (a) Celgene Corp.* Cepheid, Inc.* (a) Gilead Sciences, Inc. Medivation, Inc.* Health Care Equipment & Supplies 1.5% Becton, Dickinson & Co. St. Jude Medical, Inc. Health Care Providers & Services 4.8% Anthem, Inc. Cigna Corp. Express Scripts Holding Co.* HCA Holdings, Inc.* McKesson Corp. Omnicare, Inc. Life Sciences Tools & Services 1.6% Thermo Fisher Scientific, Inc. Pharmaceuticals 3.3% Allergan PLC* Shire PLC (ADR) Industrials 11.6% Aerospace & Defense 3.5% BE Aerospace, Inc. Boeing Co. TransDigm Group, Inc.* Commercial Services & Supplies 0.9% Stericycle, Inc.* (a) Electrical Equipment 1.4% AMETEK, Inc. Industrial Conglomerates 2.8% Danaher Corp. General Electric Co. Roper Technologies, Inc. Machinery 2.0% Dover Corp. (a) Parker-Hannifin Corp. (a) Road & Rail 1.0% Norfolk Southern Corp. Information Technology 27.9% Communications Equipment 1.3% Palo Alto Networks, Inc.* (a) Internet Software & Services 5.9% Facebook, Inc. "A"* Google, Inc. "A"* Google, Inc. "C"* LinkedIn Corp. "A"* (a) IT Services 3.9% Cognizant Technology Solutions Corp. "A"* MasterCard, Inc. "A" Visa, Inc. "A" (a) Semiconductors & Semiconductor Equipment 3.2% Analog Devices, Inc. Avago Technologies Ltd. Broadcom Corp. "A" NXP Semiconductors NV* Software 6.3% Adobe Systems, Inc.* Microsoft Corp. Oracle Corp. Salesforce.com, Inc.* Technology Hardware, Storage & Peripherals 7.3% Apple, Inc. EMC Corp. Western Digital Corp. Materials 3.9% Chemicals 3.5% Dow Chemical Co. Ecolab, Inc. PPG Industries, Inc. Metals & Mining 0.4% Freeport-McMoRan, Inc. (a) Telecommunication Services 0.6% Diversified Telecommunication Services Level 3 Communications, Inc.* Zayo Group Holdings, Inc.* (a) Utilities 0.5% Water Utilities American Water Works Co., Inc. Total Common Stocks (Cost $1,060,659,971) Convertible Preferred Stock 0.1% Health Care Allergan PLC, Series A, 5.5%(Cost $1,900,000) Securities Lending Collateral 9.1% Daily Assets Fund Institutional, 0.16% (b) (c) (Cost $150,348,264) Cash Equivalents 0.6% Central Cash Management Fund, 0.09% (b) (Cost $9,570,257) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,222,478,492) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,223,130,078.At June 30, 2015, net unrealized appreciation for all securities based on tax cost was $582,655,846.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $590,767,356 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $8,111,510. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at June 30, 2015 amounted to $148,777,515, which is 9.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2015 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (a) $ $
